Exhibit 10.6

HOME FEDERAL BANK

Fourth Amended and Restated Long-Term Incentive Plan

1.             Purpose

The purpose of the Home Federal Bank (“Bank”) Fourth Amended and Restated
Long-Term Incentive Plan (“Plan”) is to reward key managers for the attainment
of longer term goals of the Bank. The reward will be in the form of cash, stock
appreciation rights, stock options and/or restricted stock of the common shares
of the Bank’s holding company, HF Financial Corp. This Plan amends, restates,
replaces and supersedes the Bank’s existing Long-Term Incentive Plan.

The Plan is designed to reward key managers for performance over a period of
longer than one (1) year. The Plan also is designed to enable the Bank to
attract and retain key management talent.

The purpose of this Plan is to measure performance and to award Executives with
cash, stock appreciation rights, stock options and/or restricted stock based
upon their performance. All stock appreciation rights, stock options and/or
restricted stock awarded will be governed by the terms of the HF Financial Corp.
2002 Stock Option and Incentive Plan.  As set forth in paragraph 3, payment of
cash compensation shall be determined by the Personnel Compensation and Benefits
Committee.

2.             Participation

The Plan is for selected management staff of Home Federal Bank. Participation in
this Plan will be recommended by the Chairman and CEO and approved by the
Personnel, Compensation and Benefits Committee of the Board of Directors.
Participation in any one year does not guarantee the participation in future
years or at the same award level.

New hires to the Corporation and individuals promoted to assignments which by
virtue of their responsibilities may be otherwise eligible to participate in
this Plan, may only participate with the approval of the Chairman and CEO. New
participants in this Plan will be added only at the start of a Plan Year.

3.             Performance Measure, Award Levels and Award Payment

The annual performance measure, award levels and award payment provisions are
determined by the Personnel, Compensation and Benefits Committee.

4.             Termination of Employment

If the employment of a Plan participant terminates during the fiscal year for
which performance is being measured and which might result in an award, all
rights to an award under this Plan are forfeited. Notwithstanding the provisions
hereof, in the event of death or for those individuals who participate in the
Plan and have executed a Change in Control Agreement with the Bank, the
provisions of paragraph 5 shall apply.  Once stock appreciation rights, stock
options and/or restricted stock have been awarded, the terms of the HF Financial
Corp. 2002 Stock Option and Incentive Plan shall control.

5.             Death and Change in Control

(a)           If a Plan participant dies during a Plan Year, they or their
designated beneficiary shall receive, in cash, an incentive payment for the
partial year based on the number of months from the start of the Plan Year to
the first month following the month in which the death occurred.

(b)           If a Plan participant is entitled to benefits under a Change in
Control Agreement, the participant shall receive, in cash,  an incentive payment
for the partial year based on the number of


--------------------------------------------------------------------------------


months from the start of the Plan Year to the first day of the month following
the month in which the Date of Termination (as defined in the Change in Control
Agreement) occurs.  The form and timing of this payment shall be governed by the
Change in Control Agreement.

6.             Administration and Interpretation of Plan

The Plan shall be administered by the Chairman and CEO of the Bank whose actions
will be subject to the approval of the Personnel, Compensation and Benefits
Committee in material matters. The role of the Committee shall be to approve the
Home Federal Bank’s Long-Term Incentive Plan, approve the annual target goal,
approve Plan participants and (at the end of the Plan Year) approve the
distribution of the incentive payment to all participants. The Plan
Administrator is charged with the effective administration of the Plan including
the interpretation in instances where the Plan is silent.

The Personnel, Compensation and Benefits Committee reserves the right, from time
to time, to prescribe rules and regulations at such time and in such manner as
it may deem appropriate.

7.             Amendment/Termination of Plan

The Plan may be amended and shall be interpreted by the Personnel, Compensation
and Benefits Committee of the Board of Directors, and its interpretation shall
be final and binding on participant and all other parties of interest. The Plan
may be terminated at any time as the Personnel, Compensation and Benefits
Committee of the Board of Directors approves. Plan participants will be notified
as soon as possible in the event of an amendment or terminations occurs.

8.             Employment

The Plan is not intended as an Employment Agreement. The Plan does not restrict
the rights of the Bank to terminate the employment of a Plan participant at any
time and without any obligation under the Plan.

9.             Conversion of Options

Participants in this Plan who had the right in September 2005 to be issued
options for the purchase of shares based on performance during the fiscal year
ending June 30, 2005, were authorized to convert such right into the right to be
issued shares of restricted stock at a rate of four option shares into one
restricted share. Participants eligible for such conversion notified the Bank in
writing on or before June 30, 2005 of their election to make such conversion,
except for participants who were 55 or older who had until July 11, 2005 to make
such election. All restricted shares are subject to the terms of the HF
Financial Corp. 2002 Stock Option and Incentive Plan.

10.           Legal Requirements

The Plan will be administered in accordance with all federal, state and local
statutory requirements.

11.           Effective Date

This Amendment and Restatement becomes effective July 2, 2007.

*--*--*--*--*

The undersigned, an authorized executive officer of the Bank, certifies that
this is the Home Federal Bank Fourth Amended and Restated Long-Term Incentive
Plan amended and restated on July 2, 2007.


--------------------------------------------------------------------------------


 

HOME FEDERAL BANK

 

 

 

 

 

 

 

 

 

By:

 

 

 

Curtis L. Hage

 

Its:

Chairman and CEO

 


--------------------------------------------------------------------------------


HOME FEDERAL BANK

Designation of Beneficiary

I hereby designate the following beneficiary and confer upon him/her any and all
of my rights under:

(check all that apply)

o         the HF Financial Corp. 2002 Stock Option and Incentive Plan,

o         the HF Financial Corp 1991 Stock Option and Incentive Plan,

o         the Home Federal Bank Long-Term Incentive Plan, as amended,

o         the Home Federal Bank Short-Term Incentive Plan, as amended,

and any Stock Appreciation Rights, Stock Option, Restricted Stock or other Award
Agreements issued thereunder:

Primary Beneficiary

 

 

 

 

 

 

 

Contingent Beneficiary

 

 

 

The right to revoke or change this beneficiary designation is hereby reserved.
All prior designations (if any) of beneficiaries are hereby revoked.

EXECUTED this ____ day of                        , 20__

 

 

 

 



 

Signature of Participant

 

 

 

 

 

 

Received by Home Federal Bank:

 

 

 

 

 

 

 

Company Representative

Date

 


--------------------------------------------------------------------------------